—Orders of disposition, Family Court, New York County (Sheldon Rand, J.), both entered on or about July 5, 1996, which, upon findings of permanent neglect, terminated respondent’s parental rights to the subject children, and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts, respondent failed to maintain regular contact with the children, and consistently refused to attend any of the therapy or counseling programs that the agency deemed necessary to any viable plan for the children’s future (see, Matter of LeBron, 140 AD2d 276, 277). We also agree with Family Court that freeing the children for adoption is in their best interests. Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.